DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim recites the limitation “an electrosurgical signal” in line 2 which renders the claim indefinite because it is unclear whether this is the same or different than the “electrotherapeutic signal” as previously set forth in claim 1. For purposes of examination, this will be treated as being either the same or different than the “electrotherapeutic signal” as previously set forth in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wham et al. (US 2017/0027633) in view of Pearson et al. (US 2003/0130711).
Regarding claim 1, Wham teaches a method of delivering electrical energy (see Figs. 12-13) to an electrosurgical device (see surgical instrument 4, Fig. 2), the method comprising: delivering an electrotherapeutic signal to biological tissue to the electrosurgical device (see application of the RF energy pulse in Step A, Fig. 13; considered electrotherapeutic since it is applied as part of a therapy and since it heats tissue as disclosed in [0097]; see also application of an RF energy pulse in Step E, Fig. 13); measuring an impedance of the biological tissue (see determination of impedance in Step B, Fig. 13). However, Wham fails to teach measuring an electrosurgical device sealing parameter, and determining an adjusted impedance based on a relationship between the electrosurgical device sealing parameter and the measured impedance.
Pearson teaches a method of measuring impedance of tissue (see [0153]) comprising measuring temperature along with impedance to compensate for any temperature related bias or hysteresis in the impedance determination of the sensing device (see [0155]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Wham to further include measuring temperature as an electrosurgical device sealing parameter, and determining an adjusted impedance based on a relationship between the electrosurgical device sealing parameter and the measured impedance in light of Pearson, the motivation being to compensate for any temperature related bias or hysteresis in the impedance determination (see Pearson [0155]).
Regarding claim 2, Wham in view of Pearson further teaches wherein the electrosurgical device sealing parameter includes a temperature (see Pearson [0155]).
Regarding claim 3, Wham in view of Pearson further teaches wherein the electrosurgical device includes jaws (see Wham: bipolar jaws of end effector 6, which include oppositely charged electrodes; [0051]-[0052], Fig. 2) and wherein the temperature is a temperature of the jaws (since Wham is modified to adjust the measured impedance based on the temperature of the sensing device in the rejection of claim 1 above (the sensing device being the electrodes of the jaw of Wham), the temperature is a temperature of the jaws as claimed).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wham in view of Pearson and in further view of Orszulak (US 2013/0197503).
Regarding claim 4, Wham in view of Pearson teaches the limitations of claim 1, however Wham in view of Pearson fails to teach wherein determining the adjusted impedance based on the relationship between the electrosurgical device sealing parameter and the measured impedance includes: comparing the electrosurgical device sealing parameter and the measured impedance to a stored data set; and determining the adjusted impedance based on the comparison.
Orszulak teaches an electrosurgical method for calculating actual RF power (see [0073]) including wherein electrical resistivity and thermal conductivity of the sealing electrodes are stored in a memory. The electrical resistivity and thermal conductivity may be pre-calculated based on the geometry of the electrodes and its material properties or composition for a range of temperatures, which may be stored in a look-up table in the memory. The electrical resistivity and thermal conductivity may be adjusted in real time as a function of the material characteristic temperature, also stored in the memory, to compensate for electrode resistance and thermal impedance changes due to temperature variations encountered during energy applications (see [0074]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjusted impedance determination as taught by Wham in view of Pearson to include comparing the electrosurgical device sealing parameter and the measured impedance to a stored data set, and determining the adjusted impedance based on the comparison in light of Orszulak, the motivation being that the combination of prior art elements would have only produced the predictable result of enabling the processing circuitry to select the proper electrical resistivity and thermal conductivity for the electrodes to compensate for electrode resistance R and thermal impedance changes due to temperature variations encountered during energy applications when considered by one of ordinary skill in the art (see Orszulak [0074]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wham in view of Pearson and in further view of Harper et al. (US 2011/0118736).
Regarding claim 5, Wham in view of Pearson teaches the limitations of claim 1, however Wham in view of Pearson fails to teach determining a vessel size using the determined adjusted impedance.
Harper teaches an electrosurgical method for sealing tissue (see Fig. 4) including using measured impedance to determine cross-sectional diameter of a vessel being grasped (see [0026] and [0030]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Wham in view of Pearson to determine a vessel size using the determined adjusted impedance in light of Harper, the motivation being to determine the appropriate seal pressure to adequately seal vessels having varying cross-sectional diameters (see Harper [0030]).
Regarding claim 6, Wham further teaches determining at least one electrical parameter of an electrosurgical signal for delivery to the biological tissue (see determination of initial set of pulse parameters in Step C of Fig. 13).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wham in view of Pearson and in further view of Blewett et al. (US 6,402,742).
Regarding claim 7, Wham in view of Pearson teaches the limitations of claim 1, however Wham in view of Pearson fails to teach wherein the electrosurgical device sealing parameter includes an elapsed time after delivery of the electrotherapeutic signal.
Blewett teaches an electrosurgical method for treating tissue through heating (see Abstract) wherein a temperature measurements of a treatment volume are used as an alternative to a treatment time to terminate treatment (see col. 14, lines 6-17). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrosurgical device sealing parameter as taught by Wham in view of Pearson by substituting an elapsed time after delivery of the electrotherapeutic signal for temperature in light of Blewett, the motivation being that one of ordinary skill could have made the substitution and the results of the substitution would have produced the predictable result of determining a degree of heating for an electrosurgical device over time when considered by one of ordinary skill in the art (see also Blewett: col. 14, lines 6-17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794